      Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 1 of 31. PageID #: 1243




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 REBECCA S. ARMINGTON,                   )       Case No. 1:20-cv-01588-CEH
                                         )
        Plaintiff,                       )       MAGISTRATE JUDGE
                                         )       CARMEN E. HENDERSON
                v.                       )
                                         )
 KILOLO KIJAKAZI,                        )
 Acting Commissioner of Social Security, )
                                         )       MEMORANDUM OPINION
        Defendant.                       )       AND ORDER

I.      Introduction

        Rebecca Armington, Plaintiff, seeks judicial review of the final decision of Kilolo Kijakazi,

the Acting Commissioner of Social Security (the “Commissioner”). The Commissioner denied

Armington’s application for disability insurance benefits under Title II of the Social Security Act.

This matter is before me by consent of the parties under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

(ECF No. 12). Because the ALJ followed proper procedures and his findings are supported by

substantial evidence, the Court AFFIRMS the Commissioner’s final decision denying to

Armington disability insurance benefits.

II.     Procedural History

        Armington applied for disability insurance benefits on January 18, 2018. (ECF No. 9,

PageID #: 67). She alleged a period of disability beginning on October 7, 2017. (ECF No. 9,

PageID #: 67). The Ohio Division of Disability Determination (the “State Agency”) initially

denied Armington’s claim on May 14, 2018. (ECF No. 9, PageID #: 67). The State Agency denied

it again on August 16, 2018, during reconsideration. (ECF No. 9, PageID #: 67). Armington then

requested a hearing before an ALJ. (ECF No. 9, PageID #: 67). ALJ Peter Beekman presided over


                                                 1
       Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 2 of 31. PageID #: 1244




Armington’s hearing on July 10, 2019. (ECF No. 9, PageID #: 67). Armington appeared through

counsel and testified. (ECF No. 9, PageID #: 93–119). Brett Salkin testified as an impartial

vocational expert. (ECF No. 9, PageID #: 97–105).

         The ALJ issued his decision on August 20, 2019. (ECF No. 9, PageID #: 67–83). He

determined that Armington was not disabled under the Social Security Act. (ECF No. 9, PageID

#: 67–83). Thereafter, Armington asked the Appeals Council to review and set aside the ALJ’s

ruling. The Appeals Council denied Armington’s request on June 8, 2020. (ECF No. 9, PageID #:

53–55). This timely appeal followed. (ECF No. 1). Armington filed her brief in support on

December 18, 2020. (ECF No. 10). The Commissioner responded on January 19, 2021. (ECF No.

11).

III.     Relevant Background

         The ALJ’s summaries of the testimony, medical evidence, and opinion evidence provide

useful background for this opinion.

         A.     Testimony

                1.     Armington’s Pre-Hearing Submissions and Hearing Testimony

                When the claimant filed her application for a period of disability and
                disability insurance benefits, she alleged that the following
                conditions limit her ability to work: “arachnoid cyst of the thoracic
                spine; spondylosis of the cervical spine; iatrogenic
                spondylolisthesis… L4-L5; status post laminectomy; neck pain
                radiating to mid-back with numbness; increased urinary frequency
                (due to arachnoid cyst); bipolar disorder, recurrent episode manic,
                without psychotic (sic); and attention-deficit/hyperactivity
                disorder.” She said that she stopped working because of her medical
                conditions and because technology was changing. (Exhibit 1E:2-3).
                When the claimant filed the appeal of her reconsideration denial, she
                reported that in May 2018, she developed more consistent pain in
                her right shoulder blade area, and needs to take pain medication
                when she sits in front of a computer screen for more than 20-30
                minutes. She reported that the only medication that relieves her pain
                makes her “loopy,” and that she is not able to drive, and has been

                                                  2
    Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 3 of 31. PageID #: 1245




              asked not to work while on the medication because she was making
              “ridiculous errors that [she] would not normally make.” (Exhibit
              7E:2).

              The claimant testified that she believes she would be unable to work
              because she “forgets things a lot.” She gave the examples that she
              become sidetracked when she is trying to complete tasks such as
              feeding her dogs and forgets to complete what she set out to do. She
              said that in her last job, she was told to stop working because she
              was making mistakes. She said that sometimes when she tries to
              persist in a physical activity, she needs to take pain medication,
              which makes her “loopy.” The claimant said that she has “no quality
              of life,” and has withdrawn socially because she is embarrassed by
              her difficulty communicating with others. The claimant said that she
              experiences fatigue on a daily basis. She says that she uses a CPAP
              to treat obstructive sleep apnea, which seems to work, but she still
              wakes up tired and has difficulty staying asleep. She testified that
              she has stopped driving because she is not alert enough. The
              claimant said that last summer, she began to lose her balance and
              fall, because she had lost sensation in her feet. She reported that she
              has just seen a neurologist to evaluate these symptoms, and he told
              her it was all “spinal related.” The claimant also said that she
              believes her mental functioning changed after she was overdosed on
              Dilaudid during a surgical procedure, and had to be treated with
              Narcan and “bagged until [she] could breathe on [her] own.”
              (Hearing testimony).

(ECF No. 9, PageID #: 75).

              2.     Salkin’s Vocational Expert Testimony

              Mr. Salkin provided the classification of the occupations the
              claimant performed that constitute her past relevant work. His
              testimony was based on the classification schema set forth in the
              Dictionary of Occupational Titles (DOT) and its companion
              volume, Selected Characteristics of Occupations (SCO)… His
              testimony is summarized below:

              • Insurance clerk, coder (DOT# 214.362-022), sedentary level of
              exertion, skilled (SVP 5)
              • Real estate agent (DOT# 250.357-018), light level of exertion,
              skilled (SVP 5).
              • Customer service representative (DOT# 249.362-026), sedentary
              level of exertion, semiskilled (SVP 4).

              Mr. Salkin clarified that while the claimant’s job as a customer

                                                3
    Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 4 of 31. PageID #: 1246




              service representative is generally performed at the sedentary level
              of exertion, the claimant actually performed this job at the light level
              of exertion.

(ECF No. 9, PageID #: 81).

       B.     Medical Evidence

       The record contains ample evidence of Armington’s back impairment. But Armington has

not put the ALJ’s findings with respect to her physical limitations at issue here. As such, this

summary focuses on the ALJ’s summaries of Armington’s mental limitations.

              The claimant alleged that she has difficulty remembering to go to
              doctors’ appointments, even when she has written down a reminder.
              She testified that she forgets why she has gone into a room when she
              went there for a specific purpose. However, the claimant also stated
              that she could pay bills, drive, and shop using a computer. (Exhibit
              6E, Hearing testimony). In addition, the record shows that the
              claimant was able to provide information about her health, follow
              instructions from healthcare providers, comply with treatment
              outside of a doctor’s office or hospital, respond to questions from
              medical providers, and there is no mention of any issues with the
              claimant’s short- or long-term memory. Mental status examinations
              from the claimant’s psychiatrist indicate that she has intact
              immediate, recent, and remote memory. (Exhibit 6F:7, 13; 18F:10).

              [T]he claimant alleged that she has difficulty engaging in social
              activities. She reported that she has lost friendships because her
              friends tell her that her personality has changed and because she is
              reluctant to go to any activities that would involve standing too long
              or straining her back. She reported that she feels embarrassed in
              social interactions where she has difficulty expressing herself.
              However, according to her statements, the claimant is also able to
              shop. Treatment records describe her as “pleasant,” and she is able
              to converse appropriately with the physicians who treat her. (Exhibit
              6F:9; 7F:12; 12F:8; 29F:6).

              The claimant contended that she can pay attention for 30 minutes
              before requiring a break. She said that she has trouble completing
              tasks. She testified that she is frequently distracted when attempting
              to perform simple tasks at home, and moves on to other activities
              without completing chores or caring for her pet. On the other hand,
              the claimant said that she is also able to follow written and spoken
              instructions, and complete crossword puzzles and crafts.

                                                 4
    Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 5 of 31. PageID #: 1247




              Appointments with the claimant’s physicians do not note any
              distraction or difficulty paying attention during appointments.
              Although her psychiatrist describes her as having poor
              concentration, records from his appointments do not provide any
              examples of specific lapses in attention that he observed. (Exhibit
              6F:10, 13, 21; 12F:8; 18F:3, 10)…

              The claimant asserted that she has difficulties managing her mood.
              Meanwhile, the objective evidence in the record showed the
              claimant to have appropriate grooming and hygiene, no problem
              getting along well with providers and staff, and normal mood and
              affect. (Exhibit 7F:12). During appointments with her psychiatrist,
              she is occasionally described as appearing sad or anxious, but just
              as often, his notes indicate that she presented as calm, pleasant and
              euthymic. (Exhibit 6F:7, 20-21; 18F:9; 29F:6, 12).


(ECF No. 9, PageID #: 71–72).

       C.     Opinion Evidence

              1.      State Agency Psychological Consultants Finnerty and Banks

              The state agency psychological consultant, Todd Finnerty, Psy.D
              opined that the claimant has moderate limitations in the areas of
              concentrating, persisting, or maintaining pace. He found that she can
              sustain … static tasks without fast pace. (Exhibit 2A:3, 6)…

(ECF No. 9, PageID #: 72).

       Additionally, Sandra Banks, Ph.D., reviewed Armington’s claim on reconsideration. She

adopted Finnerty’s findings but added another possible limitation in regards to concentrating,

persisting, and maintaining pace: Armington “may require occasional redirection due to

concentration difficulties.” (ECF No. 9, PageID #: 134 (emphasis added)). The ALJ did not

directly discuss Banks’s opinion.

              2.      Shreeniwas Lele, M.D., Armington’s Primary Care Physician

              The claimant’s primary care provider, [Shreeniwas] Lele, M.D.,
              provided an opinion on June 6, 2019 regarding the claimant’s
              functioning on a form entitled “Physical Medical Source
              Statement.” He opined that the claimant could sit for about four

                                               5
      Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 6 of 31. PageID #: 1248




               hours in an eight-hour workday, stand/walk for about four hours in
               an eight-hour workday, and would need to take unscheduled breaks
               throughout the day and change positions when sitting about once an
               hour. He said that the claimant should elevate her legs throughout
               the day. He said that she did not require the use of an assistive device
               to walk. As for weight limits, he said that she can occasionally lift
               up to 20 pounds and frequently lift 10 pounds, and that she could
               spend up to 80% of an eight-hour workday performing bilateral
               grasping, fine manipulation, and reaching in front of her body and
               overhead. He further opined that she would be likely to be off task
               20% of the workday, but was capable of low stress work. He
               believed that she would be absent about one day per month due to
               symptoms of her impairments or treatment. (Exhibit 20F:1-4).

(ECF No. 9, PageID #: 80).

               3.      Douglas McLaughlin, D.O., Armington’s Treating Psychiatrist

               The claimant psychiatrist, Douglas J. McLaughlin, D.O.[,] provided
               two opinions regarding her functioning. In the first, on August 1,
               2018[,] he wrote a general letter stating that he in his opinion, “her
               mental health conditions have limited her ability to maintain stable
               employment over the years.” He reported that she had difficulty
               responding to supervision and interacting with coworkers, and
               added that “in addition to mood and anxiety symptoms, the claimant
               experiences cognitive impairments with poor focus, poor memory,
               and difficulty sustaining attention.” (Exhibit 18F:3).

               On May 29, 2019, Dr. McLaughlin completed a checklist form
               entitled, “Mental Impairment Questionnaire.” He provided a
               narrative explanation that he was treating the claimant for bipolar
               disorder, anxiety, and insomnia with trazadone, Lexapro, Xanax,
               Ritalin, and Lamictal. He opined that the claimant was unable to
               meet competitive standards for remembering and understanding
               work assignments, concentrating and persisting in task completion,
               interacting appropriately with others in the workplace, and
               responding appropriately to changes in a work setting. He
               summarized, “Patient cannot work at this time.” (Exhibit 19F:2).

(ECF No. 9, PageID #: 72).

IV.     The ALJ’s Decision

        As is relevant here, the ALJ issued the following findings of fact and narrative analysis:

               3.      The claimant has the following severe impairments: immune

                                                  6
     Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 7 of 31. PageID #: 1249




              system disorder, osteoarthritis, and disorder of the back…

              4.       The claimant does not have an impairment or combination
              of impairments that meets or medically equals the severity of one of
              the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1…

              5.      After careful consideration of the entire record, I find that
              the claimant has the residual functional capacity to: occasionally lift
              20 pounds and frequently lift 10 pounds; stand/walk for four hours
              out of an eight-hour workday; sit for six hours out of an eight-hour
              workday; never climb ladders, ropes, or scaffolds; frequently climb
              ramps or stairs; occasionally stoop and crawl; frequently crouch;
              and avoid entirely hazards such as dangerous machinery and
              unprotected heights. In addition, she is limited to tasks that take 3 to
              6 months to learn…

              6.     The claimant is capable of performing past relevant work as
              a customer service representative. This work does not require the
              performance of work-related activities [that are] precluded by the
              claimant’s residual functional capacity…


              7.      The claimant has not been under a disability, as defined in
              the Social Security Act, from October 7, 2017, through the date of
              this decision…

(ECF No. 9, PageID #: 69, 73–74, 81, 83).

V.     Law and Analysis

       A.     Standard of Review

       The Court’s review is limited to determining whether the ALJ applied proper legal

standards and reached a decision supported by substantial evidence. 42 U.S.C. § 405(g); Elam v.

Comm’r of Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003). Substantial evidence is “more than a

scintilla” of relevant evidence; a reasonable person “might accept [it] as adequate to support a

conclusion.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). “It is well

established that the party seeking remand bears the burden of showing that a remand is proper…”

Oliver v. Sec’y of Health and Hum. Servs., 804 F.2d 964, 966 (6th Cir. 1986).



                                                 7
    Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 8 of 31. PageID #: 1250




       Under this standard of review, a court cannot decide the facts anew, make credibility

determinations, or re-weigh the evidence; if the Commissioner’s findings as to any fact are

supported by substantial evidence, then those findings are conclusive. 42 U.S.C. § 405(g); see

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 475-76 (6th Cir. 2003) (“Upon review, we are to

accord the ALJ’s determinations of credibility great weight and deference…”). The decisive

question is whether the ALJ’s conclusions are “substantially supported in the record.” Rogers, 486

F.3d at 241. If so, then the court must affirm the Commissioner’s findings, even if the court does

not agree with the Commissioner’s decision, or substantial evidence exists to support an alternative

result. Elam, 348 F.3d at 125 (“The decision must be affirmed if the administrative law judge’s

findings and inferences are reasonably drawn from the record or supported by substantial evidence,

even if that evidence could support a contrary decision.”). This is so because the Commissioner

enjoys a “zone of choice” within which to decide cases without the court second guessing him.

Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (“An administrative decision is not subject to

reversal merely because substantial evidence would have supported an opposite decision.”). Thus,

the movant bears the burden of demonstrating that the ALJ’s analysis lacks substantial evidence,

not merely that substantial evidence supports her position, too. See Greene ex rel. Greene v. Astrue,

No. 1:10-cv-414, 2010 WL 5021033, at *4 (N.D. Ohio Dec. 3, 2010) (“[A] claimant does not

establish a lack of substantial evidence by pointing to evidence … that supports her position.

Rather, [a claimant] must demonstrate that there is not sufficient evidence … that would allow a

reasonable mind to accept the ALJ’s conclusion.”).

       Despite this deference, a court will not uphold the Commissioner’s decision if the ALJ

failed to apply proper legal standards, i.e., “fails to follow its own regulations,” unless the error

was harmless. Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006). Legal error is not



                                                 8
    Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 9 of 31. PageID #: 1251




harmless if the “error prejudices a claimant on the merits or deprives the claimant of a substantial

right.” Id. And the court will not remand a case for further administrative proceedings absent

prejudice on the merits or a deprivation of substantial procedural rights. Rabbers v. Comm’r Soc.

Sec., 582 F.3d 647, 654 (6th Cir. 2009). Similarly, if the ALJ failed to “build an accurate and

logical bridge between the evidence and the result,” then the court cannot uphold the ALJ’s

decision, even one supported by substantial evidence. Fleischer v. Astrue, 774 F. Supp. 2d 875,

877 (N.D. Ohio 2011) (citing Sarchet v. Charter, 78 F.3d 305, 307 (7th Cir. 1996)). This and other

6th Circuit District Courts follow Sarchet’s logical-bridge requirement 1 because it ensures that a

claimant will understand the ALJ’s reasoning.

       The Social Security regulations outline a five-step process that the ALJ must use in

determining whether a claimant is entitled to supplemental-security income or disability-insurance

benefits: (1) whether the claimant is engaged in substantial gainful activity; (2) if not, whether the

claimant has a severe impairment or combination of impairments; (3) if so, whether that

impairment, or combination of impairments, meets or equals any of the listings in 20 C.F.R. § 404,

Subpart P, Appendix 1; (4) if not, whether the claimant can perform her past relevant work in light

of her residual functional capacity (“RFC”); and (5) if not, whether, based on the claimant’s age,

education, and work experience, she can perform other work found in the national economy. 20

C.F.R. § 404.1520(a)(4)(i)–(v); Combs v. Comm’r of Soc. Sec., 459 F.3d 640, 642–43 (6th Cir.

2006). The claimant bears the ultimate burden of producing sufficient evidence to prove that she

is disabled and, thus, entitled to benefits. 20 C.F.R. § 404.1512(a).


       1
          E.g. Shrader v. Astrue, No. 11-13000, 2012 U.S. Dist. LEXIS 157595 (E.D. Mich. Nov.
1, 2012); McHugh v. Astrue, No. 1:10-CV-734, 2011 U.S. Dist. LEXIS 141342 (S.D. Ohio Nov.
15, 2011); Gilliams v. Astrue, No. 2:10-CV-017, 2010 U.S. Dist. LEXIS 72346 (E.D. Tenn. July
19, 2010); Hook v. Astrue, No. 1:09-CV-19822010, 2010 U.S. Dist. LEXIS 75321 (N.D. Ohio July
9, 2010).

                                                  9
   Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 10 of 31. PageID #: 1252




       B.      Discussion

       In her sole issue, Armington acknowledges that the ALJ included one mental-impairments-

related limitation in the RFC: “tasks that take 3 to 6 months to learn.” (ECF No. 10, PageID #:

1207). But Armington argues that the ALJ “erred by failing to account for the ‘total limiting

effects’ of Plaintiff’s impairments [by] improperly exclude[ing] limitations contrary to 20. C.F.R.

§§ 404.1545, 404.1529[,] and 404.1520c.” (ECF No. 10, PageID #: 1193). She argues that the ALJ

should have also included limitations that stem from her subjective complaints and “her doctors’

opinions … that the primary effects of her pain and mental impairments are her need to take breaks

during the day, difficulty remaining focused on tasks, and variability of functioning from one day

to the next.” (ECF No. 10, PageID #: 1207). Armington attacks the ALJ’s RFC finding in two

related ways: (1) the ALJ improperly considered and analyzed medical source opinions; and (2)

the ALJ failed to consider the record as a whole when analyzing the intensity and persistence of

Armington’s symptoms, as she subjectively reported them. (ECF No. 10, PageID #: 1209–17).

Separately, Armington argues that the ALJ’s reliance on Salkin’s vocational expert testimony

renders the ALJ’s Step Four and Step Five findings unsupported by substantial evidence because

Salkin testified in response to a hypothetical that matched the final RFC as the ALJ found it (which

Armington disputes). (ECF No. 10, PageID #: 1208 (citing, among others, Howard v. Comm’r of

Soc. Sec., 276 F.3d 235, 238 (6th Cir. 2002))).

               1.      The ALJ Did Not Err in Considering the Opinion Evidence

       Armington first attacks the ALJ’s decision by arguing that he erred in analyzing medical

opinion evidence from three sources: (1) State Agency psychological Sandra Banks, Ph.D.; (2)

Shreeniwas Lele, M.D.; and (3) Douglas McLaughlin, D.O. (ECF No. 10, PageID #: 1209–13).

For the reasons that follow, the Court concludes that the ALJ did not commit reversible error with



                                                  10
   Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 11 of 31. PageID #: 1253




respect to these opinions.

                       a.     The ALJ’s Failure to Address Banks’s Opinion that Armington
                              May Need Occasional Redirection Is Harmless

       Armington argues that the ALJ committed reversible error by never discussing “at all” the

opinions of the State Agency psychological Sandra Banks, Ph.D., who reviewed Armington’s

medical records during the State Agency’s reconsideration. (ECF No. 10, PageID #: 1210).

Armington acknowledges that Banks largely adopted the assessment of Todd Finnerty, Psy.D.,

who reviewed Armington’s claim on initial consideration. (ECF No. 10, PageID #: 1194–95

(stating that “[t]hey both found in the mental RFC that she retains the ability to understand and

remember simple and moderately complex instructions and that she can sustain a static set of tasks

at an adequate pace”)). But Armington notes that, “based on additional evidence and further

consideration of her ADHD, Dr. Banks added that [Armington] may require occasional redirection

due to concentration difficulties.” (ECF No. 10, PageID #: 1195 (citing ECF No. 9, PageID #:

124)). Armington argues that “the ALJ’s failure to consider her opinion and include concentration

deficits in the RFC is clear error.” (ECF No. 10, PageID #: 1211).

       The Commissioner concedes that the ALJ did not discuss Banks’s opinions—and appears

to concede that failing to do so was an error. (ECF No. 11, PageID #: 1232). But the Commissioner

argues that any error is, “at worst,” harmless. (ECF No. 11, PageID #: 1232). The Commissioner

argues as much because the ALJ directly discussed Finnerty’s opinion that Armington was

moderately limited in her ability to concentrate, persist, and maintain pace, finding it to be “only

partially persuasive with respect to concentration limitations.” (ECF No. 11, PageID #: 1232).

Additionally, the Commissioner notes that the redirection limitation “did not impact [Banks’s]

overall conclusion … that Plaintiff could sustain tasks without fast pace,” an opinion that Finnerty

also shared. (ECF No. 11, PageID # 1232). Finally, the Commissioner argues that the ALJ’s

                                                11
   Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 12 of 31. PageID #: 1254




finding concerning Armington’s overall ability to concentrate, persist, and maintain pace is

supported by substantial evidence. (ECF No. 11, PageID #: 1233–34).

       Prior to Step Four, the ALJ must determine a claimant’s RFC by considering all relevant

medical and other evidence. 20 C.F.R. § 404.1520(e). See also Moscorelli v. Colvin, No. 1:15–

CV–1509, 2016 WL 4486851, *3 (N.D. Ohio Aug. 26, 2016) (quoting SSR 96-8p, 1996 WL

374184, at *7 (July 2, 1996)) (“SSR 96-8p provides, ‘the RFC assessment must always consider

and address medical source opinions. If the RFC assessment conflicts with an opinion from a

medical source, the adjudicator must explain why the opinion was not adopted.’”). On January 18,

2017, the Social Security Administration amended the rules for evaluating medical opinions for

claims filed on or after March 27, 2017. See Revisions to Rules Regarding the Evaluation of

Medical Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017). The new regulations provide that the Social

Security Administration “will not defer or give any specific evidentiary weight, including

controlling weight, to any medical opinion(s) or prior administrative medical finding(s).” 20

C.F.R. § 404.1520c(a). Nevertheless, an ALJ must still “articulate how [he] considered the medical

opinions and prior administrative medical findings” in adjudicating a claim. 20 C.F.R. §

404.1520c(a).

       As an initial matter, the Court agrees that the ALJ failed to indicate that he evaluated

Banks’s opinion. While he squarely addresses Finnerty’s opinion, the ALJ does not mention Banks

by name or by title, nor does the ALJ cite to Banks’s opinion. (See ECF No. 9, PageID #: 67–83).

An ALJ’s failure to consider a medical opinion or explain its omission may compel remand

because it prevents the court from performing a meaningful review to determine whether

substantial evidence supports the ALJ’s decision. Reynolds v. Comm’r of Soc. Sec., 424 F. App’x

411, 414 (6th Cir. 2011). “When an ALJ fails to make a determination and necessary finding of



                                               12
    Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 13 of 31. PageID #: 1255




fact in a sequential step, a reviewing court should not fill that gap.” Harvey v. Comm’r of Soc. Sec.,

No. 16–CV–3266, 2017 WL 4216585, *7 (6th Cir. Mar. 6, 2017) (quotations omitted). At bottom,

the ALJ is responsible for “build[ing] an accurate and logical bridge between the evidence and his

conclusion” so that the Court can conduct a meaningful review. Snyder v. Comm’r of Soc. Sec.,

No. 5:13–CV–2360, 2014 WL 6687227, *10 (N.D. Ohio Nov. 26, 2014) (quoting Woodall v.

Colvin, No. 5:12–CV–1818, 2013 WL 4710516, *10 (N.D. Ohio Aug. 29, 2013)).

        The Code of Federal Regulations explains that “[n]o error in either the admission or the

exclusion of evidence… by the ALJ… is grounds for vacating, modifying or otherwise disturbing

an otherwise appropriate ruling…” 20 C.F.R. § 498.224 (emphasis added). “Yet, even if supported

by substantial evidence, ‘a decision of the Commissioner will not be upheld where the SSA fails

to follow its own regulations and where that error prejudices a claimant on the merits or deprives

the claimant of a substantial right.”’ Rabbers, 582 F. 3d at 651 (quoting Bowen, 478 F. 3d at 746).

Thus, the Court must consider whether the ALJ’s failure to address Banks’s opinion was harmless

error. Id.

        The Court concludes that the ALJ’s error was harmless. Concerning Armington’s ability

to concentrate, persist, and maintain pace, the ALJ found that Armington was only mildly limited.

(ECF No. 9, PageID #: 71). The ALJ summarized his finding like so:

               The claimant contended that she can pay attention for 30 minutes
               before requiring a break. She said that she has trouble completing
               tasks. She testified that she is frequently distracted when attempting
               to perform simple tasks at home, and moves on to other activities
               without completing chores or caring for her pet. On the other hand,
               the claimant said that she is also able to follow written and spoken
               instructions, and complete crossword puzzles and crafts.
               Appointments with the claimant’s physicians do not note any
               distraction or difficulty paying attention during appointments.
               Although her psychiatrist describes her as having poor
               concentration, records from his appointments do not provide any
               examples of specific lapses in attention that he observed. (Exhibit

                                                 13
   Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 14 of 31. PageID #: 1256




               6F:10, 13, 21; 12F:8; 18F:3, 10).

(ECF No. 9, PageID #: 71–72). The ALJ then discussed Finnerty’s opinion on this particular area

of mental functioning:

               The state agency psychological consultant, Todd Finnerty, Psy.D,
               opined that the claimant has moderate limitations in the areas of
               concentrating, persisting, or maintaining pace. He found that she can
               sustain … static tasks without fast pace. (Exhibit 2A:3, 6). I find Dr.
               Finnerty’s opinion only partially persuasive, because there is
               insufficient evidence in the record of specific deficits in the
               claimant’s ability to concentrate.

(ECF No. 9, PageID #: 72). In short, the ALJ disagreed with Finnerty’s opinion that Armington

was moderately limited in this area of mental functioning. And while the ALJ acknowledged that

there was evidence of “poor concentration” in the record, the ALJ reasonably found that the

record’s lack of specific lapses in concentration outweighed the mentions of poor concentration.

That finding is supported by substantial evidence, as a reasonable person might accept it as

adequate support. Rogers, 486 F.3d at 241. The ALJ’s analysis was well within his zone of choice;

even if the Court, sitting as the fact finder, may have found otherwise, the ALJ’s reasonable finding

is not to be disturbed. Mullen, 800 F.2d at 545.

       Additionally, the ALJ’s detailed analysis of his finding concerning Armington’s ability to

concentrate builds a logical bridge between the record evidence and the ALJ’s decision to not

include in the RFC a specific concentration, persistence, and maintaining pace limitation. As

Armington notes, Banks’s opinion that Armington may require occasional redirection due to

concentration difficulties is another concentration-related limitation. (ECF No. 10, PageID #:

1195). It is well settled that an ALJ “is required to incorporate [in the RFC] only those limitations

accepted as credible…” Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1235 (6th Cir.

1993). Because the ALJ reasonably found that the record evidence was not specific enough to



                                                   14
   Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 15 of 31. PageID #: 1257




support a concentration-related limitation in the RFC, the Court concludes that Armington was not

prejudiced on the merits or denied a substantial right when the ALJ failed to discuss Banks’s

redirection opinion.

         Additionally, the Court notes that Banks opined only that Armington “may require

occasional redirection due to concentration difficulties.” (ECF No. 9, PageID #: 134 (emphasis

added)). That is non-definitive language, and “[o]ther judges have found no error in the failure to

include limitations phrased” in that manner. Benson v. Comm’r of Soc. Sec., No. 3:19–CV–2804,

2021 WL 804150, *3 (N.D. Ohio Mar. 2, 2021) (noting that the ALJ properly “discounted [an]

opinion, in part, because the restrictions were couched in uncertain language” specifically the word

may); see also Golden v. Berryhill, No. 3:18–CV–227, 2019 WL 2109322, *7 (N.D. Ohio Feb. 28,

2019) (concluding that the ALJ properly rejected limitations that were stated “not as requirements,

but rather as possibilities, as [the opiner] wrote that Plaintiff may need these additional steps”)

(emphasis added), report and recommendation adopted, 2019 WL 2106566 (N.D. Ohio May 14,

2019).

         Furthermore, Armington does not point to any specific evidence that directly supports a

redirection limitation. Instead, Armington generically argues that Banks’s and Finnerty’s

                assessment of concentration deficits … is consistent with the record,
                including the repeated finding of poor concentration throughout Dr.
                McLaughlin’s mental status examination records… The diagnosis
                of ADHD and treatment with Ritalin is also evidence of
                concentration deficits. And the evidence of side effects of
                medication, including drowsiness and dizziness, provides support
                for these limitations.

(ECF No. 10, PageID #: 1210). While Armington’s argument highlights the competing evidence

of her moderate concentration limitation more generally, it does not directly address Banks’s

opinion that Armington may need occasional redirection. As always, the claimant bears the



                                                 15
   Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 16 of 31. PageID #: 1258




ultimate burden of producing sufficient evidence to prove that she is disabled and, thus, entitled to

benefits. 20 C.F.R. § 404.1512(a). The fact that Armington cannot point to specific evidence that

supports a redirection limitation further supports the ALJ’s finding that the record lacks specific

evidence for concentration limitations. This demonstrates that substantial evidence supports the

ALJ’s decision to not include a redirection limitation and further shows that Armington was not

prejudiced on the merits by the ALJ’s failure to directly discuss Banks’s opinion. C.f. Rabbers,

582 F. 3d at 651.

       In sum, while the ALJ should have discussed Banks’s opinion, the Court concludes that

the ALJ’s failure to do so was harmless. The ALJ found that the record evidence did not support

specific limitations to Armington’s RFC for concentration issues because there was “insufficient

evidence … of specific deficits in the claimant’s ability to concentrate.” (ECF No. 9, PageID #:

72). That finding was reasonable, and it is supported by substantial evidence. Moreover, with that

statement, the ALJ built a logical bridge between the record evidence and the omission of all

limitations concerning concentration deficits, including one for occasional redirection. Fleischer

v. Astrue, 774 F. Supp. 2d 875, 877. Accordingly, this case need not be remanded to address the

ALJ’s failure to discuss Banks’s opinion. C.f. Rabbers, 582 F. 3d at 651.

                       b.      The ALJ Did Not Err with Respect to Lele’s Treating Opinion

       Armington argues that the ALJ erred by not adopting certain opinions from Shreeniwas

Lele, M.D., Armington’s primary care provider. (ECF No. 10, PageID #: 1211). Lele submitted an

opinion that covered Armington’s physical and mental limitations. (ECF No. 9, PageID #: 750–

53). In particular, Armington argues that the ALJ’s reason for rejecting Lele’s opinion that

Armington would be off-task 20 percent of the time is not supported by substantial evidence. (ECF

No. 10, PageID #: 1211). Armington also argues that the ALJ erred by “offer[ing] no explanation



                                                 16
    Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 17 of 31. PageID #: 1259




whatsoever [for] why he omitted from [the] … RFC Dr. Lele’s opinion regarding [Armington’s]

need for unscheduled work breaks of 30 minutes every 1-2 hours, the need to elevate her legs, or

the likelihood that she would miss work [because of her symptoms].” (ECF No. 10, PageID #:

1211). Armington argues that “[t]hese specific limitations are supported by the ample evidence of

Plaintiff’s physical limitations and pain and contribute to her overall off-task time…” (ECF No.

10, PageID #: 1211).

       The Commissioner argues that the ALJ properly rejected Lele’s opinion because Lele

“offered no support for his opinion” on Armington’s mental limitations, which “complie[s] with

the regulations…” (ECF No. 11, PageID #: 1234). Additionally, the Commissioner argues that

Lele’s “form, consisting mostly of checkboxes, is arguably not a medical opinion; rather, it is mere

speculation on an issue Dr. Lele was not even a specialist in, and is therefore entitled to no special

significance. (ECF No. 11, PageID #: 1234–35 (citing 20 C.F.R. § 404.1527(d))). The

Commissioner further argues that “[t]he Sixth Circuit and numerous district courts have found that

failure to give good reasons for rejecting a check-box/checklist opinion, which is unaccompanied

by any explanation, is harmless error.” (ECF No. 11, PageID #: 1235 (citing various cases)). And

the Commissioner argues that because “Lele offered absolutely no explanations to support these

extreme limitations, and as such, his opinion was properly discounted as entirely conclusory.”

(ECF No. 11, PageID #: 1235).

       As discussed above, despite coming from a “treating source,” Lele’s opinion is not entitled

to any particular weight or deference because Armington’s claim was filed after March 26, 2017.

Under the new regulation, the ALJ is required to explain how he considered the supportability and

consistency of a source’s medical opinion(s), but generally is not required to discuss other factors.

20 C.F.R. § 404.1520c(b)(2). Medical source opinions are evaluated using the factors listed in 20



                                                 17
    Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 18 of 31. PageID #: 1260




C.F.R. § 404.1520c(c). The factors include: supportability; consistency; the source’s relationship

with the claimant; the source’s specialized area of practice, if any; and “other factors that tend to

support or contradict a medical opinion.” 20 C.F.R. §§ 404.1520c(c), 404. 1520c(b)(2) (“The

factors of supportability [ ] and consistency [ ] are the most important factors we consider when

we determine how persuasive we find a medical source’s medical opinions…”).

       The Court concludes that the ALJ did not err in considering Lele’s opinion or explaining

how persuasive he found it to be. The ALJ stated that

               Dr. Lele’s opinion is generally persuasive, and consistent with
               physical examination records that indicate full strength, but pain
               with physical exertion. However, Dr. Lele offered no support for his
               opinion that the claimant would be off task 20% of the workday, and
               his treatment records do not document any lapses in attention or
               concentration; therefore, I reject this portion of his opinion.

(ECF No. 9, PageID #: 80). With that narrative, the ALJ demonstrated that he considered the

supportability of Lele’s opinions concerning Armington’s concentration and attention, finding

them to be poorly supported. And the ALJ is correct: Lele’s opinions are conclusory. Even though

Lele’s “Physical Medical Source Statement” asks the physician who is filling it out to “[a]ttach

relevant treatment notes, radiologist reports, [and] laboratory and test results as appropriate,” Lele

did not do so. (ECF No. 9, PageID #: 750). Nor did Lele properly explain his opinions concerning

being off-task or needing unscheduled breaks; at most, he scribbled an illegible two or three words

at the top of the final page of the opinion. (See ECF No. 9, PageID #: 750–53). Thus, the ALJ is

correct that Lele’s opinion of Armington’s mental limitations is not well supported. Additionally,

by discussing the consistency of Lele’s opinion with regards to Lele’s treatment notes of

Armington’s physical impairments, the ALJ implicitly acknowledged that Lele’s treatment notes

and his opinion of Armington’s psychological limitations were inconsistent. Armington does not

direct the Court to evidence from Lele’s treatment notes that indicate that his opinions were, in

                                                 18
    Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 19 of 31. PageID #: 1261




fact, consistent.

        Because the ALJ addressed the key factors of the new regulation—supportability and

consistency—and his findings are supported by substantial evidence, the Court concludes that the

ALJ did not err in considering Lele’s opinion or explaining his analysis of it. 20 C.F.R. §§

404.1520c(c), 404. 1520c(b)(2).

                      c.     The ALJ Did Not Make Medical Judgments in Evaluating
                             McLaughlin’s Opinion

        Armington objects to the ALJ’s finding concerning two opinions from Douglas

McLaughlin, D.O., Armington’s primary mental health provider, which the ALJ found to be “‘at

odds’ with his treatment records.” (ECF No. 10, PageID #: 1211–13). Armington acknowledges

that there are inconsistencies in McLaughlin’s opinion. (ECF No. 10, PageID #: 1211–12). But

Armington argues that the ALJ, “aside from the superficially inconsistent memory

findings/conclusions, the ALJ pointed to no other evidence from Dr. McLaughlin’s treatment

records that was ‘at odds’ with his opinion. Rather, he pointed only to perceived deficiencies in

the record, which amount to nothing more than lay reassessment of the record…” (ECF No. 10,

PageID #: 1213).

        The Commissioner responds by summarizing McLaughlin’s two opinions and the ALJ’s

treatment of them. (See ECF No. 11, PageID #: 1236–37). Without directly saying so, it appears

to the Court that the Commissioner argues that the ALJ’s analysis of McLaughlin’s opinion is

supported by substantial evidence. (See ECF No. 11, PageID #: 1237). The Commissioner does

not respond to Armington’s argument that the ALJ relied on his lay opinion to reject McLaughlin’s

opinion.

        An RFC determination is a legal finding, not a medical determination; thus, an “ALJ—not

a physician—ultimately determines a claimant’s RFC.” Coldiron v. Comm’r of Soc. Sec., 391 F.

                                               19
   Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 20 of 31. PageID #: 1262




App’x 435, 439 (6th Cir. 2010) (citing 42 U.S.C. § 423(d)(5)(B)); see also Nejat, 359 F. App’x at

578 (“Although physicians opine on a claimant’s residual functional capacity to work, [the]

ultimate responsibility for capacity-to-work determinations belongs to the Commissioner.”); 20

C.F.R. § 404.1546(c) (“[T]he administrative law judge … is responsible for assessing your residual

functional capacity.”). In doing so, the ALJ evaluates, rather than interprets, the medical evidence

and the claimant’s testimony. Coldiron, 391 F. App’x at 439. Of course, the “ALJ may not make

medical judgments” in fashioning an RFC. Meece v. Barnhart, 192 F. App’x 456, 465 (6th Cir.

2006). But “[a]n ALJ does not improperly assume the role of a medical expert by [merely]

weighing the medical and non-medical evidence before rendering an RFC finding.” Id. (citing Poe

v. Comm’r of Soc. Sec., 342 F. App’x 149, 157 (6th Cir.2009)). Similarly, “[a]lthough the ALJ

may not substitute his opinion for that of a physician” in fashioning an RFC, the ALJ “is not

required to recite the medical opinion of a physician verbatim in his [RFC] finding.” Poe, 342 F.

App’x at 157 (citing 20 C.F.R. § 404.1545(a)(3)).

       In Simpson v. Comm’r of Soc. Sec., which Armington cites in support, the ALJ found a

treating physician’s conclusions to be “so extreme as to be implausible,” and the ALJ “found it

“inconceivable that this claimant who has had pain due to pelvic adhesions with otherwise normal

examinations would be completely unable to move or do anything at all.” 344 F. App’x 181, 194

(6th Cir. 2009). The Sixth Circuit concluded that the ALJ “substituted [the expert’s] medical

opinion with his own in determining the degree of pain resulting from the condition from which

[the claimant] suffere[d], and did not merely rely upon the claimant’s testimony as to her daily

activities or another doctor’s testimony as to her condition.” Id.

       The Court concludes that the ALJ did not make medical judgments in evaluating the

evidence and fashioning the RFC. The ALJ summarized McLaughlin’s two opinions like so:



                                                 20
   Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 21 of 31. PageID #: 1263




              The claimant psychiatrist, Douglas J. McLaughlin, D.O. provided
              two opinions regarding her functioning. In the first, on August 1,
              2018 he wrote a general letter stating that he in his opinion, “her
              mental health conditions have limited her ability to maintain stable
              employment over the years.” He reported that she had difficulty
              responding to supervision and interacting with coworkers, and
              added that “in addition to mood and anxiety symptoms, the claimant
              experiences cognitive impairments with poor focus, poor memory,
              and difficulty sustaining attention.” (Exhibit 18F:3).

              On May 29, 2019, Dr. McLaughlin completed a checklist form
              entitled, “Mental Impairment Questionnaire.” He provided a
              narrative explanation that he was treating the claimant for bipolar
              disorder, anxiety, and insomnia with trazadone, Lexapro, Xanax,
              Ritalin, and Lamictal. He opined that the claimant was unable to
              meet competitive standards for remembering and understanding
              work assignments, concentrating and persisting in task completion,
              interacting appropriately with others in the workplace, and
              responding appropriately to changes in a work setting. He
              summarized, “Patient cannot work at this time.” (Exhibit 19F:2).

(ECF No. 9, PageID #: 72). The ALJ then analyzed McLaughlin’s opinions, stating that

              Because Dr. McLaughlin is the claimant’s primary mental health
              treatment provider, and treated her throughout the period under
              consideration this claim, I gave his opinions careful consideration,
              but find that these opinion statements are at odds with his own
              clinical records. Mental status examinations documented in his
              treatment records describe her as having poor concentration, but do
              not provide examples, and there is no evidence that he conducted
              formal mental status examination testing. Additionally, while he
              expresses the opinion that the claimant has memory deficits, his
              mental status examination notes consistently describe her as having
              intact immediate, recent, and remote memory. He also reports that
              she has a history of difficulty interacting with others in the
              workplace, but there is no documentation or examples of difficulty
              in the claimant’s interpersonal relationships in his records. He
              alludes to the fact that the claimant is attending therapy in his
              treatment records; however, psychotherapy notes are not in the
              record. Therefore, there are no observations of other clinicians
              regarding the claimant’s mental status. (Exhibit 6F, 12F, 18F, 29F).

(ECF No. 9, PageID #: 72–73).

       Unlike in Simpson, where the ALJ relied on his own lay interpretation of the claimant’s



                                              21
    Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 22 of 31. PageID #: 1264




pain and symptoms despite a treating source opining otherwise, here the ALJ merely evaluated the

consistency and supportability of McLaughlin’s opinion. Meece, 192 F. App’x at 465. While

Armington would have found it to be more persuasive, Armington has not shown that the ALJ’s

analysis of McLaughlin’s opinion was improper. Additionally, a reasonable person might accept

the evidence that the ALJ discusses as adequate to support the conclusion that McLaughlin’s

opinion lacks supportability and consistency. Rogers, 486 F.3d at 241. As such, the ALJ’s analysis

of this opinion is not to be disturbed.

               2.      The ALJ Properly Considered Armington’s Subjective Statements

       Armington argues that the ALJ’s analysis of Armington’s subjective statements “is

contrary to law and not supported by substantial evidence.” (ECF No. 10, PageID #: 1213–17).

Primarily, Armington argues that the ALJ failed to create a logical bridge between Armington’s

subjective statements and the ALJ’s ultimate finding that Armington is not disabled. (ECF No. 10,

PageID #: 1213–17). Of the factors that are relevant to an analysis of a claimant’s subjective

statements, Armington focuses on her activities of daily living; location, duration, frequency, and

intensity of the pain or other symptoms and any aggravating factors; and the type, dosage,

effectiveness, and side effects of medication, and treatments other than medication. (ECF No. 10,

PageID #: 1213–16). Armington also argues that her forty-plus years of “almost continuous

employment,” while not “entitl[ing] her to enhanced credibility,” nevertheless “lends to her

credibility.” (ECF No. 10, PageID #: 1212–13).

       The Commissioner argues that Armington’s position “is not well supported.” (ECF No. 11,

PageID #: 1237). The Commissioner notes that “[t]he ALJ concluded that, while Plaintiff’s

medically determinable impairments could reasonably be expected to cause the alleged symptoms,

[]he did not find Plaintiff’s statements concerning the intensity, persistence, and limiting effects



                                                22
    Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 23 of 31. PageID #: 1265




of such symptoms entirely consistent with the medical evidence and other evidence.” (ECF No.

11, PageID #: 1237). The Commissioner argues that the ALJ “evaluated Plaintiff’s various pain

complaints as part of the symptom[s] evaluation process… include[ing] a very thorough

assessment that considered Plaintiff’s subjective complaints as well as the objective medical

evidence, medical opinions, treatment history, activities of daily living, and her vocational

background.” (ECF No. 11, PageID #: 1237–38).

       A claimant’s statements as to “pain or other symptoms will not alone establish that [she is]

disabled…” Walters v. Comm’r of Soc. Sec., 127 F.3d 55, 531 (6th Cir. 2004) (quoting 20 C.F.R.

§ 404.1529(a)). The Sixth Circuit has established a two-part test to evaluate complaints of

disabling symptoms when the symptoms form a basis of the claimant’s disability claim. Rogers,

486 F.3d at 247; see also Soc. Sec. Ruling 16–3p, 2017 WL 5180304, at *3–4 (Oct. 25, 2017). 2

First, the ALJ must determine whether the individual has a medically determinable impairment

(MDI) that could reasonably be expected to produce the individual’s alleged symptoms.” SSR 16–

3p, 2017 WL 5180304, at *3. If the first part of the test is satisfied, the ALJ must then “evaluate

the intensity and persistence of an individual’s symptoms such as pain and determine the extent to

which an individual’s symptoms limit his or her ability to perform work-related activities.” Id. at

*4. If a claimant’s complaints regarding symptoms, or their intensity and persistence, are not

supported by objective medical evidence, then the ALJ must examine the entire case record. Id.

SSR 16–3p lists the factors relevant to the ALJ’s determination at this step: (1) the individual’s

daily activities; (2) the location, duration, frequency and intensity of the individual’s pain or other

symptoms; (3) factors that precipitate and aggravate the symptoms; (4) any medication the



       2
        Social Security Ruling 16–3p superseded SSR 96–7p, and is to be used by ALJs when
making determinations and decisions on or after March 28, 2016. SSR 16–3p, 2017 WL 5180304,
at *1.
                                                  23
    Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 24 of 31. PageID #: 1266




individual takes or has taken to alleviate pain or other symptoms; (5) treatment, other than

medication, the individual has received for relief of pain or other symptoms; (6) any measures

other than treatment the individual uses or has used to relieve pain; and (7) “[a]ny other factors

concerning an individual’s functional limitations and restrictions due to pain or other symptoms.”

SSR 16–3p, 2017 WL 5180304, at *7–8; see, e.g., Morrison v. Comm’r of Soc. Sec., No. 16–CV–

1360, 2017 WL 4278378, at *4 (6th Cir. Jan. 30, 2017). An ALJ is not required to expressly address

all of these factors, but the ALJ should sufficiently articulate the assessment of the evidence to

assure the court that the ALJ considered all of the relevant evidence. Collins v. Comm’r of Soc.

Sec., No. 5:18–CV–2082, 2019 WL 3797931, *5 (N.D. Ohio July 30, 2019), report and

recommendation adopted, Collins v. Berryhill, 2019 WL 3804149 (N.D. Ohio Aug. 13, 2019).

        At Step Two, the ALJ found that Armington had the following severe impairments:

“immune system disorder, osteoarthritis, and disorder of the back.” (ECF No. 9, PageID #: 69).

Armington does not challenge this finding. Thus, the ALJ satisfied the first step in the two-step

symptoms-analysis process. SSR 16–3p, 2017 WL 5180304, at *3–4. The ALJ was then obligated

to consider Armington’s subjective statements under the relevant factors and sufficiently articulate

that analysis. Collins, 2019 WL 3797931 at*5. The ALJ found that Armington’s “statements

concerning the intensity, persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” (ECF No. 9, PageID #:

75).

        Armington objects to the ALJ’s analysis of her subjective statements in four ways. For the

reasons that follow, the Court concludes that the ALJ’s finding concerning those statements was

not error.

                       a.     The ALJ Properly Considered Armington’s Daily Activities



                                                24
   Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 25 of 31. PageID #: 1267




       Armington argues that the ALJ only “briefly” discussed Armington’s daily activities and

that “he never discussed how her activities of daily living support his findings or fail to support

her described limitations.” (ECF No. 10, PageID #: 1214). But, as the Commissioner points out,

the ALJ noted that Armington “become[s] sidetracked when she is trying to complete tasks such

as feeding her dogs and forgets to complete what she set out to do… [and] has stopped driving

because she is not alert enough.” (ECF No. 9, PageID #: 75). Similarly, the ALJ mentioned that

Armington “complete[s] crossword puzzles and crafts.” (ECF No. 9, PageID #: 72). The ALJ also

noted that Armington “could pay bills, drive, and shop using a computer.” (ECF No. 9, PageID #:

71). And the ALJ mentioned that Armington “ha[s] appropriate grooming and hygiene.” (ECF No.

9, PageID #: 72). Because the ALJ clearly considered Armington’s daily activities, Armington’s

allegation is unpersuasive.

                      b.      The ALJ Properly Considered Armington’s Pain and any
                              Aggravating Factors

       Armington next argues that the ALJ failed to create a logical bridge between the evidence

concerning the location, duration, frequency, and intensity of her pain, as well as any aggravating

factors, and his ultimate finding that Armington is not disabled. (ECF No. 10, PageID #: 1215).

The Commissioner points out, though, that the ALJ’s summaries of the medical evidence and the

treatments received were “an exhaustive discussion.” (ECF No. 11, PageID #: 1239).

       The ALJ directly stated that he considered Armington’s “subjective pain experience” in

explaining his finding. (ECF No. 9, PageID #: 80). And as the Commissioner points out, the ALJ

thoroughly cataloged Armington’s statements concerning her pain. (See ECF No. 9, PageID #: 70–

80). In fact, the ALJ’s RFC finding focuses significantly on Armington’s pain and the effect that

that pain, and its root causes, have on Armington:

               The records described above regarding the claimant’s long history

                                                25
   Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 26 of 31. PageID #: 1268




               of back impairments, with associated pain support the finding that
               she is limited to walking and standing no more than four hours out
               of an eight-hour workday, can never climb ladders, ropes, or
               scaffolds, and must avoid all hazards such as unprotected heights.
               She is also limited to occasional stooping and crawling, and frequent
               climbing of ramps and stairs, and crouching. All of these
               impairments are related primarily to the claimant’s lumbar and
               thoracic degenerative disc disease. The findings regarding the
               claimant’s cervical spine add additional support for the limitation to
               lifting no more than 20 pounds occasionally. The claimant’s reliance
               on sedating medications and the occasional mention of dizziness and
               falls in the record also help to support the finding that the claimant
               can never climb ladders, ropes, or scaffolds, and must avoid hazards.
               I also find that the claimant experiences pain that would make it
               difficult for her to learn complex tasks, because she would be
               distracted by physical pain and/or need to take medication.
               Therefore, I limit her to tasks that would require no more than 3 to
               6 months to learn.

(ECF No. 9, PageID #: 79). Far from failing to address Armington’s subjective statements about

her pain, the ALJ considered them—and credited them in fashioning the RFC.

       The Court concludes that the ALJ built a logical bridge between the evidence of

Armington’s pain and Armington’s functional limitations. 3 In her brief, Armington generally

rehashes the same evidence that the ALJ highlighted above and throughout the rest of his decision.

(See ECF No. 10, PageID #: 1215). This evidence is substantial evidence that supports the ALJ’s

findings. Rogers, 486 F.3d at 241. While Armington would have weighed the evidence more

strongly in her favor, she never alleges that the ALJ impermissibly parsed the record,

mischaracterized this evidence, or drew an improper conclusion from the evidence. And she fails

to allege or demonstrate that the ALJ’s finding lacks substantial evidence, which is her burden

before this Court. See Greene ex rel. Greene, 2010 WL 5021033, at *4 (“[A] claimant does not



       3
          Even though the ALJ found that Armington’s “statements concerning the intensity,
persistence and limiting effects of these symptoms are not entirely consistent with the medical
evidence and other evidence in the record” (ECF No. 9, PageID #: 75), the Court does not find that
statement and the ALJ’s crediting of Armington’s pain to be incongruous.
                                                26
   Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 27 of 31. PageID #: 1269




establish a lack of substantial evidence by pointing to evidence … that supports her position.

Rather, [a claimant] must demonstrate that there is not sufficient evidence … that would allow a

reasonable mind to accept the ALJ’s conclusion.”). The Court cannot reweigh the evidence; thus,

the ALJ’s reasonable and supported decision is not to be disturbed. Mullen, 800 F.2d at 545.

                      c.      The ALJ Properly Considered Armington’s Medications and
                              Non-Medication Treatments

       Armington also argues that the ALJ failed to create a logical bridge between her subjective

statements concerning the type, dosage, effectiveness, and side effects of her medications, as well

as any treatments other than medications, and the ALJ’s finding that Armington is not disabled.

(ECF No. 10, PageID #: 1216). In support, Armington merely rehashes the kinds of treatments that

she “has engaged in,” without much else. (ECF No. 10, PageID #: 1216). The Commissioner

responds that the ALJ “covered the various treatments [that Armington] received, including

injections, radiofrequency ablation, surgery, physical therapy, and opioid and nonopioid pain

medications and the effect of such treatment (Tr. 22-28).”

       The Commissioner is correct. (ECF No. 9, PageID #: 70, 75, 77–80). For example, the ALJ

noted that “[t]he claimant received cervical radiofrequency ablation and an injection on November

20, 2017[, and that a]t her next appointment, the claimant reported that this provided 100% relief

from pain.” (ECF No. 9, PageID #: 77; see also ECF No. 9, PageID #: 79 (“[T]he record shows a

good response to injections and radiofrequency ablation.”)). The ALJ noted that Armington

“reported that the only medication that relieves her pain makes her loopy, and that she is not able

to drive, and has been asked not to work while on the medication because she was making

ridiculous errors that [she] would not normally make.” (ECF No. 9, PageID #: 75 (quotations

omitted)). And, while explaining the RFC, the ALJ directly stated that “claimant’s reliance on

sedating medications and the occasional mention of dizziness and falls in the record also help to

                                                27
   Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 28 of 31. PageID #: 1270




support the finding that the claimant can never climb ladders, ropes, or scaffolds, and must avoid

hazards.” (ECF No. 9, PageID #: 79).

       From this discussion, the Court concludes that the ALJ properly considered Armington’s

subjective statements about her medications and treatments. And the ALJ’s discussion

demonstrates that he credited her subjective statements about her medication in fashioning the

RFC. Moreover, the ALJ’s statements create a logical bridge between the evidence and the

limitation that he imposed on climbing ladders, ropes, or scaffolds and avoiding workplace

hazards. Collins, 2019 WL 3797931 at*5. And again, while Armington highlights evidence in the

record that could support an alternative finding, she does not demonstrate that the ALJ’s finding

lacks substantial evidence. See Greene ex rel. Greene, 2010 WL 5021033, at *4 (“[A] claimant

does not establish a lack of substantial evidence by pointing to evidence … that supports her

position. Rather, [a claimant] must demonstrate that there is not sufficient evidence … that would

allow a reasonable mind to accept the ALJ’s conclusion.”). The ALJ’s reasonable and supported

decision is not to be disturbed. Mullen, 800 F.2d at 545.

                      d.      The ALJ Was Not Obligated to Credit Armington’s Work
                              History

       Finally, Armington argues that her decades of “exemplary work history… is a factor that

lends to her credibility, not detracts from it.” (ECF No. 10, PageID #: 1216–17). The

Commissioner responds by arguing that “[t]he regulations do not require an ALJ to credit the

subjective complaints of any claimant who has an established work history.” (ECF No. 11, PageID

#: 1239 (citing 20 C.F.R. § 404.1529(c))).

       The Commissioner is correct that work history—either positive or negative—is not a listed

factor. Nevertheless, Armington is correct that Courts have mentioned a claimant’s “extensive

work history and attempts to continue working despite [their] disability [as] support [for their]

                                                28
    Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 29 of 31. PageID #: 1271




credibility.” White v. Comm’r of Soc. Sec., 312 F. App’x 779, 789 (6th Cir. 2009); see also 20

C.F.R. § 404.1529(c)(3) (“We will consider all of the evidence presented, including information

about your prior work record…”). Still, the Court has concluded that the ALJ properly assessed

Armington’s subjective statements, and that substantial evidence supports those findings.

Moreover, as the Commissioner notes, there is no indication that the ALJ used Armington’s

extensive work history negatively. C.f. Gilliam v. Comm’r of Soc. Sec., No. 2:18–CV–12793, 2019

WL 6112696, *11 (N.D. Ohio July 10, 2019) (noting that, while work history is a valid

consideration, it is not to be used “to support a finding that a claimant is not credible because [of]

her sporadic work history”). As such, the Court declines to place a thumb on the scale in

Armington’s favor simply because she had decades of steady work history.

                                  *               *               *

       Reading the decision as a whole, the court concludes that the ALJ properly considered

Armington’s subjective statements about her symptoms and assessed their intensity, persistence,

and limiting effects. SSR 16–3p, 2017 WL 5180304, at *7–8. The court further concludes that the

ALJ’s determinations are reasonable and sufficiently clear to create a logical bridge between the

evidence and the finding that Armington’s statements were not entirely consistent with the record

evidence. Because “a reasonable mind might accept [the evidence] as adequate to support” the

ALJ’s determination, the Court concludes that substantial evidence supports the ALJ’s finding.

Norris v. Comm’r of Soc. Sec., No. 11–CV–5424, 2012 WL 372986, at *5 (6th Cir. Feb. 7, 2012)

(citing Rogers, 486 F.3d at 241). As such, the Court will not disturb them.

               3.      The Vocational Expert’s Testimony Is Substantial Evidence to Support
                       the ALJ’s Step Four Finding

       Although indirectly, Armington also argues that the ALJ’s Step Four (and proposed Step

Five) finding cannot be supported by substantial evidence because the ALJ erred in crafting her

                                                 29
      Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 30 of 31. PageID #: 1272




RFC, as discussed above. (ECF No. 10, PageID #: 1207–08). The Court disagrees.

        It is well settled that an ALJ “is required to incorporate [in the RFC] only those limitations

accepted as credible by the finder of fact.” Casey, 987 F.2d at 1235. And concerning vocational

expert testimony, it “may constitute substantial evidence where the testimony is elicited in

response to a hypothetical question that accurately sets forth the plaintiff’s physical and mental

impairments.” Smith v. Halter, 307 F.3d 377, 378 (6th Cir. 2001).

        The ALJ relied on Salkin’s testimony in his Step Four finding that Armington can perform

some of her past relevant work. (See ECF No. 9, PageID #: 81–82). The Court concludes that the

ALJ elicited Salkin’s vocational expert testimony with a hypothetical that accurately set forth

Armington’s physical and mental impairments, as the ALJ reasonably found them. (Compare ECF

No. 9, PageID #: 74 and ECF No. 9, PageID #: 101–02). After discussing Armington’s past work,

Salkin testified that the hypothetical individual could perform Armington’s past roles as a customer

service representative. (ECF No. 9, PageID #: 101). And “utilizing [her] transferable skills, [the

hypothetical individual could do] record keeping and word processing, data entry, scheduling[,]

and then those document prep … skills [that] we talked about…” (ECF No. 9, PageID #: 102).

        As discussed above, the RFC is supported by substantial evidence. Because Salkin testified

to a hypothetical that accurately set forth Armington’s RFC, and because the ALJ relied on Salkin’s

response to that hypothetical in his Step Four finding that Armington can still perform some of her

past relevant work, the Court concludes that the ALJ’s finding is supported by substantial

evidence. Smith, 307 F.3d at 378. As such, the Court will not disturb the ALJ’s Step Four finding.

Id.

VI.      Conclusion

         Because the ALJ followed proper procedures and his findings are supported by substantial



                                                 30
   Case: 1:20-cv-01588-CEH Doc #: 13 Filed: 08/16/21 31 of 31. PageID #: 1273




evidence, the Court AFFIRMS the Commissioner’s final decision denying to Armington disability

insurance benefits.

IT IS SO ORDERED.

DATED: August 16, 2021

                                              ___s/Carmen E. Henderson______________
                                              Carmen E. Henderson
                                              United States Magistrate Judge




                                             31
